USDC IN/ND case 2:17-cr-00143-JTM-JPK document 44 filed 09/03/20 page 1 of 1


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )     No. 2:17 CR 143
                                         )
ASIA HILL                                )

                                       ORDER

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge dated September 2, 2020 (DE # 43), to which objections have been waived, the

Magistrate Judge’s findings and recommendations are now ADOPTED. Defendant is

ADJUDGED to have committed the violations of supervised release described in the

August 3, 2020, Amended Summary Report of Violations (DE # 32). The Agreed

Disposition of Supervised Release Violation (DE # 41) is accepted. Defendant is

sentenced to 4 months incarceration, with no supervision to follow, with credit for time

served on the pending petition for revocation of supervised release.

                                         SO ORDERED.

      Date: September 3, 2020
                                         s/ James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT
